Case 1:19-cv-01746-MN-JLH Document 31 Filed 01/16/20 Page 1 of 4 PageID #: 689



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 MICHAEL CASTRODALE and RONALD                               Case No.: 19-cv-1746-01
 SYKES, Derivatively on Behalf of
 LANNETT COMPANY, INC.,

                         Plaintiffs,

         vs.

 ARTHUR P. BEDROSIAN, et al.,

                         Defendants,

         -and-

 LANNETT COMPANY, INC.,

                         Nominal Defendant.


                            STIPULATION AND ORDER TO STAY

        Plaintiffs Michael Castrodale and Ronald Sykes (“Plaintiffs”), nominal Defendant Lannett

Company, Inc. (“Lannett” or the “Company”), and Defendants Arthur P. Bedrosian, Timothy C.

Crew, Martin P. Galvan, John Kozlowski, David Drabik, Jeffrey Farber, Patrick LePore, James M.

Maher, Albert Paonessa, III, John C. Chapman, and Paul Taveira (together with Lannett, the

“Defendants”) jointly submit this Stipulation to temporarily stay the above-captioned derivative

action (“Stipulation”), and in support thereof state as follows:

        WHEREAS, Plaintiffs filed the above-captioned derivative action after making a demand on

the Board of Directors (the “Board”) of the Company seeking to remedy alleged breach of fiduciary

duties and other alleged wrongful conduct (the “Demand Made Derivative Action”);

        WHEREAS, on November 22, 2019, Defendants moved to dismiss or, in the alternative, to

stay the Demand Made Derivative Action (D.I. 22-26);
Case 1:19-cv-01746-MN-JLH Document 31 Filed 01/16/20 Page 2 of 4 PageID #: 690



          WHEREAS, pending in the United States District Court for the District of Delaware is a

consolidated derivative action captioned In re Lannett Company, Inc. Derivative Litig., Case No.

1:19-cv-00888-MN-JLH) (the “Demand Futility Derivative Action”);

          WHEREAS, in the Demand Futility Derivative Action, unlike the Demand Made Derivative

Action, the plaintiffs did not make a demand on the Board of the Company before initiating their

action;

          WHEREAS, the defendants in the Demand Futility Derivative Action filed a motion to

dismiss on December 6, 2019 arguing, inter alia, that the plaintiffs in that action failed to state with

particularity the reasons for failing to make a demand on the Board of the Company before filing their

action;

          WHEREAS, in order to ensure economy of time and effort for the Court, for counsel, and for

litigants, Plaintiffs and Defendants (the “Parties”) have agreed that the Demand Made Derivative

Action should be voluntarily stayed (1) through the resolution of the motion to dismiss the Demand

Futility Derivative Action or (2) until ten (10) days after either of the Parties to this Stipulation gives

notice (by email to all counsel of record) that they no longer consent to the voluntary stay of the

Demand Made Derivative Action.

          NOW THEREFORE, it is hereby stipulated by and between the undersigned that:

          1.     The Demand Made Derivative Action shall be stayed upon the Court’s so-ordering

this Stipulation as an Order of the Court (1) through the resolution of the motion to dismiss the

Demand Futility Derivative Action or (2) until ten (10) days after either of the Parties to this

Stipulation gives notice (by email to all counsel of record) that they no longer consent to the voluntary

stay of the Demand Made Derivative Action.




                                                    2
Case 1:19-cv-01746-MN-JLH Document 31 Filed 01/16/20 Page 3 of 4 PageID #: 691



        2.      Upon occurrence of any of (1) the issuance of a decision on the pending motion to

dismiss the Demand Futility Derivative Action by its court or (2) either of the Parties to this

Stipulation has given notice that they no longer consent to the voluntary stay of the Demand Made

Derivative Action, then the Parties shall notify the Court within five (5) days after the occurrence of

any of the events above.

        3.      The existence of this Stipulation, the contents thereof, and any negotiations or

proceedings in connection therewith shall not be deemed a presumption, concession, finding, or

admission by any of the Parties. Defendants expressly reserve all defenses and all grounds for

dismissal, any of which may be raised if the stay of this Demand Made Derivative Action is lifted. If

this stay is lifted, the Parties shall meet and confer and submit a proposed scheduling order governing

further proceedings in this action.

DATED: January _____, 2020

COOCH AND TAYLOR, P.A.                                FOX ROTHSCHILD LLP


/s/ Blake A. Bennett___________                       /s/ Kasey H. DeSantis____________
Blake A. Bennett (Bar No. 5133)                       Carl D. Neff (Bar No. 4895)
The Nemours Building                                  Kasey H. DeSantis (Bar No. 5882)
1007 N. Orange Street, Suite 1120                     919 N. Market St., Suite 300
Wilmington, DE 19801                                  Wilmington, DE 19899-2323
Tel: (302) 984-3800                                   Tel: (302) 622-4272
Fax: (302) 984-3939                                   Fax: (302) 656-8920

-and-                                                 -and-

GAINEY MCKENNA & EGLESTON                             KIRKLAND & ELLIS LLP
Gregory M. Egleston                                   Jay P. Lefkowitz
Thomas J. McKenna                                     Matthew Solum
501 Fifth Avenue, 19th Floor                          Terence Y. Leong
New York, NY 10017                                    Daniel R. Cellucci
Tel: (212) 983-1300                                   601 Lexington Avenue
Fax: (212) 983-0383                                   New York, NY 10022
Email: gegleston@gme-law.com                          Tel: (212) 446-4970
Email: tjmckenna@gme-law.com                          Fax: (212) 446-4900


                                                  3
Case 1:19-cv-01746-MN-JLH Document 31 Filed 01/16/20 Page 4 of 4 PageID #: 692



                                           Email:   lefkowitz@kirkland.com
Attorneys for Plaintiffs                   Email:   msolum@kirkland.com
                                           Email:   terence.leong@kirkland.com
                                           Email:   dan.cellucci@kirkland.com

                                           Attorneys for Defendants and Nominal
                                           Defendant Lannett Company, Inc.




                                              WK day of January 2020.
                              SO ORDERED this _____



                              ________
                              ________________________________________
                                    _______
                                         ___
                                          _________
                                                 ______
                                                    ________________
                                                        ____
                               Thee Hono orable 0DU\HOOHQ1RUHLND
                                    Honorable
                               8QLWHGG 6WDWHV 'LVWULFW -XGJH
                               8QLWHG6WDWHV'LVWULFW-XGJH




                                       4
